UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from. to. Commission File Number 0-10068 ICO, Inc. (Exact name of registrant as specified in its charter) Texas 76-0566682 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1811 Bering Drive, Suite 200 Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant's telephone number (713) 351-4100 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YESx NO.o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, or non-accelerated filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated filer .o Indicate by check mark whether the registrant is a shell company as defined in (Rule 12b-2 of the Exchange Act). YESoNOx There were 26,238,904 shares of common stock without par value outstanding as of July 26, 2007 ICO, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q Part I.Financial Information Page Item 1.Financial Statements Consolidated Balance Sheets as of June 30, 2007 and September 30, 2006 3 Consolidated Statements of Operations for the Three and Nine Months Ended June 30, 2007 and 2006 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Cash Flows for the Nine Months Ended June 30, 2007 and 2006 6 Notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4.Controls and Procedures 31 Part II.Other Information Item 1.Legal Proceedings 31 Item 1A.Risk Factors 31 Item 6.Exhibits 31 -2- PARTI ― FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ICO, INC. CONSOLIDATED BALANCE SHEETS (Unaudited and in thousands, except share data) June 30, 2007 September 30, 2006 ASSETS Current assets: Cash and cash equivalents $ 3,989 $ 17,427 Trade receivables (less allowance for doubtful accounts of $2,538 and $2,509, respectively) 88,292 67,742 Inventories 43,962 41,961 Deferred income taxes 1,661 2,195 Prepaid and other current assets 6,747 6,775 Total current assets 144,651 136,100 Property, plant and equipment, net 54,824 50,884 Goodwill 9,325 8,585 Other assets 3,747 2,392 Total assets $ 212,547 $ 197,961 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Short-term borrowings under credit facilities $ 15,860 $ 17,214 Current portion of long-term debt 13,701 4,696 Accounts payable 47,033 35,809 Accrued salaries and wages 6,265 5,360 Income taxes payable 1,401 4,188 Other current liabilities 12,069 11,332 Total current liabilities 96,329 78,599 Long-term debt, net of current portion 25,311 21,559 Deferred income taxes 4,444 4,210 Other long-term liabilities 2,098 1,876 Total liabilities 128,182 106,244 Commitments and contingencies ─ ─ Stockholders’ equity: Convertible preferred stock, without par value – 345,000 shares authorized; 48,537 and 322,500 shares issued and outstanding, respectively, with a liquidation preference of $6,082 and $40,410, respectively 2 13 Undesignated preferred stock, without par value – 105,000 shares authorized; no shares issued and outstanding ─ ─ Common stock, without par value – 50,000,000 shares authorized; 26,233,844 and 25,792,168 shares issued and outstanding, respectively 46,657 45,087 Additional paid-in capital 76,340 104,844 Accumulated other comprehensive income (loss) 4,304 (154 ) Accumulated deficit (42,938 ) (58,073 ) Total stockholders’ equity 84,365 91,717 Total liabilities and stockholders’ equity $ 212,547 $ 197,961 The accompanying notes are an integral part of these financial statements. -3- ICO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited and in thousands, except share data) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 (as restated) 2007 2006 (as restated) Revenues: Sales $ 102,963 $ 73,186 $ 265,443 $ 211,334 Services 10,415 9,258 28,915 25,766 Total revenues 113,378 82,444 294,358 237,100 Cost and expenses: Cost of sales and services (exclusive of depreciation shown below) 92,836 66,330 241,976 190,035 Selling, general and administrative 9,727 8,278 27,440 25,663 Depreciation and amortization 1,855 1,917 5,466 5,501 Impairment, restructuring and other costs (income) - - (654 ) 118 Operating income 8,960 5,919 20,130 15,783 Other income (expense): Interest expense, net (799 ) (505 ) (2,301 ) (1,601 ) Other (129 ) 167 (296 ) 313 Income from continuing operations before income taxes 8,032 5,581 17,533 14,495 Provision for income taxes 2,400 1,470 3,819 4,307 Income from continuing operations 5,632 4,111 13,714 10,188 Income (loss) from discontinued operations, net of provision (benefit) for income taxes of ($10), ($10), $765 and ($28), respectively (18 ) (19 ) 1,421 (52 ) Net income 5,614 4,092 15,135 10,136 Undeclared and unpaid Preferred Stock dividends, as restated - (544 ) (226 ) (1,632 ) Preferred Stock dividends declared (82 ) - (246 ) - Net gain on redemption of Preferred Stock - - 6,023 - Net income applicable to Common Stock, as restated $ 5,532 $ 3,548 $ 20,686 $ 8,504 Basic income per share: Income from continuing operations, as restated $ .21 $ .14 $ .74 $ .33 Income from discontinued operations .00 .00 .06 .00 Net income per common share, as restated $ .21 $ .14 $ .80 $ .33 Diluted income per share: Income from continuing operations, as restated $ .20 $ .13 $ .49 $ .33 Income from discontinued operations .00 .00 .05 .00 Net income per common share, as restated $ .20 $ .13 $ .54 $ .33 Basic weighted average shares outstanding 26,056,000 25,739,000 25,934,000 25,653,000 Diluted weighted average shares outstanding 27,598,000 26,512,000 27,892,000 26,159,000 The accompanying notes are an integral part of these financial statements. -4- ICO, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited and in thousands) Three Months Ended June 30, Nine Months Ended June 30, 2007 2006 2007 2006 Net income $ 5,614 $ 4,092 $ 15,135 $ 10,136 Other comprehensive income (loss) Foreign currency translation adjustment 1,638 1,505 4,739 516 Unrealized gain (loss) on foreign currency hedges (12 ) (83 ) (281 ) 84 Comprehensive income $ 7,240 $ 5,514 $ 19,593 $ 10,736 The accompanying notes are an integral part of these financial statements. -5- ICO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited and in thousands) Nine Months Ended June 30, 2007 2006 Cash flows from operating activities: Net income $ 15,135 $ 10,136 (Income) loss from discontinued operations (1,421 ) 52 Depreciation and amortization 5,466 5,501 Gain on sale of fixed assets (654 ) - Stock option compensation expense 442 639 Changes in assets and liabilities providing/(requiring) cash: Receivables (15,965 ) (7,510 ) Inventories 1,021 (2,815 ) Other assets (109 ) (753 ) Income taxes payable (2,662 ) 3,021 Deferred taxes (806 ) 81 Accounts payable 8,507 586 Other liabilities 3,568 294 Net cash provided by operating activities by continuing operations 12,522 9,232 Net cash provided by (used for) operating activities by discontinued operations 1,068 (287 ) Net cash provided by operating activities 13,590 8,945 Cash flows provided by (used for) investing activities: Capital expenditures (7,611 ) (6,994 ) Proceeds from dispositions of property, plant and equipment 937 10 Net cash used for investing activities for continuing operations (6,674 ) (6,984 ) Cash flows provided by (used for) financing activities: Common stock transactions 818 288 Redemption of Preferred Stock (28,531 ) - Payment of dividend on Preferred Stock (164 ) - Increase (decrease) in short-term borrowings under credit facilities, net (2,904 ) 1,842 Proceeds from long-term debt 14,895 9,970 Repayments of long-term debt (4,410 ) (10,095 ) Debt financing costs (252 ) (290 ) Net cash provided by (used for) financing activities for continuing operations operations (20,548 ) 1,715 Effect of exchange rates on cash 194 122 Net increase (decrease) in cash and equivalents (13,438 ) 3,798 Cash and cash equivalents at beginning of period 17,427 3,234 Cash and cash equivalents at end of period $ 3,989 $ 7,032 The accompanying notes are an integral part of these financial statements. -6- NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1.BASIS OF FINANCIAL STATEMENTS The interim financial statements furnished reflect all adjustments, which are, in the opinion of management, necessary for a fair presentation of the results of the interim period presented and have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”).All such adjustments are of a normal recurring nature.The fiscal year-end balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America.The results of operations for the three and nine months ended June 30, 2007 are not necessarily indicative of the results expected for the fiscal year ended September 30, 2007.The accounting policies for the periods presented are the same as described in Note 1 – Summary of Significant Accounting Policies to the consolidated financial statements contained in the Company’s Annual Report on Form 10-K for the fiscal year ended September 30, 2006. NOTE 2.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In July 2006, the Financial Accounting Standards Board (“FASB”) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes – An Interpretation of FASB Statement No. 109 (“FIN 48”), which clarifies the accounting and disclosure for uncertain tax positions, as defined. FIN 48 seeks to reduce the diversity in practice associated with certain aspects of the recognition and measurement related to accounting for income taxes.FIN 48 requires the use of a two-step approach for recognizing and measuring tax benefits taken or expected to be taken in a tax return and disclosures regarding uncertainties in income tax positions.The Company will adopt FIN 48 effective October 1, 2007.The cumulative effect of initially adopting FIN 48 will be recorded as an adjustment to opening retained earnings in the year of adoption and will be presented separately.Only tax positions that meet the more likely than not recognition threshold at the effective date may be recognized on adoption of FIN 48.The Company is currently evaluating the impact this new standard will have on its future results of operations and financial position. In September 2006, the FASB issued SFAS No. 158, Employer’s Accounting for Defined Benefit Pension and Other
